
	
		I
		112th CONGRESS
		1st Session
		H. R. 3293
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Bass of New
			 Hampshire (for himself and Mr.
			 Guinta) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Secretary of Defense (and the Secretary of Homeland Security in the case of the
		  Coast Guard) to issue, at no cost to the United States, a military service
		  identification card to persons who served in the Armed Forces.
	
	
		1.Military service
			 identification card
			(a)Establishment
			 and availabilityChapter 59
			 of title 10, United States Code, is amended by inserting after section 1166 the
			 following new section:
				
					1167.Military
				service identification card: availability and issuance
						(a)Design and
				availabilityThe Secretary of
				Defense (and the Secretary of Homeland Security with respect to the Coast
				Guard) shall design an appropriate identification card (to be known as the
				military service identification card) to identify and recognize
				the service of a member of the armed forces after the retirement or other
				separation of the member from the armed forces.
						(b)ContentsAt a minimum, the military service
				identification card shall include the information contained on the Certificate
				of Release or Discharge from Active Duty (DD Form 214).
						(c)IssuanceThe Secretary concerned shall issue the
				military service identification card to an eligible person upon the request of
				the person, subject to the payment of the amount required by subsection (e). In
				the case of a member of the armed forces who is being separated from the armed
				forces and requests the military service identification card, the Secretary
				concerned is encouraged to provide for issuance of the military service
				identification card as part of any ceremony conducted in connection with the
				separation of the member to recognize the service of the member.
						(d)ApplicationThe Secretary of Defense (and the Secretary
				of Homeland Security with respect to the Coast Guard) shall establish an
				application process by which a person can request the military service
				identification card.
						(e)CostIssuance of the military service
				identification card to a person is conditioned upon the payment of an amount
				sufficient to cover the costs incurred by the United States to manufacture and
				issue the military service identification card.
						(f)RegulationsThe Secretary of Defense (and the Secretary
				of Homeland Security with respect to the Coast Guard) shall issue such
				regulations as may be necessary to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1166 the following new item:
				
					
						1167. Military service identification
				card: availability and
				issuance.
					
					.
			(c)Retroactive
			 Availability
				(1)AvailabilityThe Secretary of Defense (and the Secretary
			 of Homeland Security with respect to the Coast Guard) shall make the military
			 service identification card authorized by section 1167 of title 10, United
			 States Code, as added by subsection (a), available to retired and former
			 members of the Armed Forces who retired or were separated before the date of
			 the enactment of this Act.
				(2)NoticeThe Secretaries should widely announce the
			 availability of the military service identification card through military and
			 public information channels.
				(3)Application
			 processThe Secretaries shall
			 provide a mechanism by which a person eligible under paragraph (1) may apply
			 for the military service identification card.
				(4)Cost and
			 issuanceSubsection (e) of
			 section 1167 of title 10, United States Code, shall apply with respect to the
			 issuance of the military service identification card under this
			 subsection.
				
